DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-5 and 7-27 are pending wherein claims 1 and 5 are amended, claim 6 is canceled and claims 10-23 are withdrawn from consideration.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 24-27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, claim 1 recites a “Ti-6Al-4V Grade 23+ titanium alloy”, but then recites ranges of aluminum 6.0 to 6.5 weight percent and 4.0 to 4.5 weight percent and thus it is unclear if the range of aluminum can be broader than 6 weight percent (6.0 to 6.5wt%) or if it is limited to 6 weight 
	In regard to claim 5, claim 5 recites a “Ti-6Al-4V Grade 23+ titanium alloy”, but only indicates controlling aluminum, iron, nitrogen, carbon and having less than 0.10 wt% oxygen. It is unclear if 6 weight percent aluminum and 4 weight percent vanadium since in one portion it appears as if aluminum is controlled to 6 weight percent and vanadium is controlled to 4 weight percent, and there is no mention of vanadium. Does the claim require 6 weight percent aluminum or can the aluminum content be higher than 6 weight percent? Does the claim even require the presence of vanadium or must the vanadium content be 4 weight percent?

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chakrabarti et al. (US 4,898,624). 
In regard to claim 1, Chakrabarti et al. (‘624) discloses high performance Ti-6Al-4V alloys having compositions relative to that of the instant invention as set forth below (abstract and claim 1). 
Element
Instant Claim 
(weight percent)
Chakrabarti et al. (‘624)
(weight percent)
Overlap
Al
6.0 – 6.5 
5.5 – 6.75 
6.0 – 6.5 
V
4.0 – 4.5 
3.5 – 4.5 
4.0 – 4.5 
Fe
0.15 – 0.25 
0 – 0.3 
0.15 – 0.25 
Element
Instant Claim 
(weight percent)
Chakrabarti et al. (‘624)
(weight percent)
Overlap
O
0 – 0.10 
0.1 – 0.2 
0.10 
N
0.01 – 0.03 
0.02 – 0.05 
0.02 – 0.03 
C
0.04 – 0.08 
0 – 0.08 
0.04 – 0.08 
H
0 – 0.0125 
0 – 0.0125 
0 – 0.0125
Other elements
0 – 0.1 
0 – 0.005 (Y)
0 – 0.005 
Other elements, total
0 – 0.4 
0 – 0.4 
0 – 0.4 
Ti
Balance
Balance
Balance


The Examiner notes that the amounts of aluminum, vanadium, iron, oxygen, nitrogen, carbon, hydrogen, other elements and other total elements disclosed by Chakrabarti et al. (‘624) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of aluminum, vanadium, iron, oxygen, nitrogen, carbon, hydrogen, other elements and other total elements from the amounts disclosed by Chakrabarti et al. (‘624) because Chakrabarti et al. (‘624) discloses the same utility throughout the disclosed ranges. 
With respect to the recitation “wherein the Ti-6Al-4V Grade 23+ titanium alloy has the same or greater strength as a Ti-6Al-4V Grade 23 titanium alloy not having the combination of the Aluminum, Iron, Nitrogen, and Carbon within the above ranges, and the Ti-6Al-4V Grade 23+ titanium alloy has the same or less Oxygen wt% than the Ti-6Al-4V Grade 23 titanium alloy” in claim 1, Chakrabarti et al. (‘624) discloses a substantially similar composition. Therefore, the claimed property would be expected. MPEP 2112.01 I. 
	In regard to claim 2, Chakrabarti et al. (‘624) discloses 0.1 to 0.2 weight percent oxygen, which overlaps at least one oxygen range within claim 2. MPEP 2144.05 I. 
	In regard to claim 4, Chakrabarti et al. (‘624) discloses wherein the alloy would be a bar stock (column 1). 

Element
Instant Claim 
(weight percent)
Chakrabarti et al. (‘624)
(weight percent)
Overlap
Al
6.0 – 6.5 
5.5 – 6.75 
6.0 – 6.5 
Fe
0.15 – 0.25 
0 – 0.3 
0.15 – 0.25 
N
0.01 – 0.03 
0.02 – 0.05 
0.02 – 0.03 
C
0.04 – 0.08 
0 – 0.08 
0.04 – 0.08 
Ti
Balance
Balance
Balance


The Examiner notes that the amounts of aluminum, iron oxygen, nitrogen, carbon, hydrogen, other elements and other total elements disclosed by Chakrabarti et al. (‘624) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of aluminum, vanadium, iron, oxygen, nitrogen, carbon, hydrogen, other elements and other total elements from the amounts disclosed by Chakrabarti et al. (‘624) because Chakrabarti et al. (‘624) discloses the same utility throughout the disclosed ranges. 
	With respect to the recitation “having the same or greater strength as Ti-6Al-4V Grade 23 titanium alloy” in claim 5, Chakrabarti et al. (‘624) discloses a substantially similar composition. Therefore, the claimed property would be expected. MPEP 2112.01 I. 
	In regard to claim 8, Chakrabarti et al. (‘624) discloses wherein the alloy would be a bar stock (column 1).
	In regard to claim 9, Chakrabarti et al. (‘624) discloses 0.1 to 0.2 weight percent oxygen, which overlaps at least one oxygen range within claim 9. MPEP 2144.05 I. 

s 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chakrabarti et al. (US 4,898,624) as applied to claims 1 and 5, and further in view of Rawal et al. (Additive Manufacturing of Ti-6Al-4V Alloy Components for Spacecraft Applications). 
In regard to claims 3 and 7, Chakrabarti et al. (‘624) discloses making titanium alloys out of bar stock as set forth above, but Chakrabarti et al. (‘624) does not specify wherein the titanium alloys would be made from powder.
Rawal et al. discloses wherein machining parts would result in scrap as high as 80% to 90% whereas additive manufacturing from powder would provide for minimal machining and low scrap rates (<10%) (Introduction). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the production of the titanium alloys, as disclosed by Chakrabarti et al. (‘624), by using an additive manufacturing process, as disclosed by Rawal et al., in order to provide the advantage of minimal machining and low scrap rates, as disclosed by Rawal et al. (Introduction). 

Claims 5, 8-9 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Bania et al. (US 4,943,412). 
In regard to claim 5, Bania et al. (‘412) discloses high performance Ti-6Al-4V alloys having compositions relative to that of the instant invention as set forth below (abstract, column 1, claim 1 and Table III). 
Element
Instant Claim 
(weight percent)
Bania et al. (‘412)
(weight percent)
Overlap
Al
6.0 – 6.5 
 6  
6.0 
V
-
4  
4
Fe
0.15 – 0.25 
0 – 0.3   
0.15 – 0.25 
O
0 – 0.10 
0 – 0.25
0 – 0.10  
N
0.01 – 0.03 
0.014, 0.021
0.014, 0.021
C
0.04 – 0.08 
0.03 – 0.08 
0.04 – 0.08 
Ti
Balance
Balance
Balance


The Examiner notes that the amounts of aluminum, iron, oxygen, nitrogen and carbon for the titanium base alloys as disclosed by Bania et al. (‘412) overlap the amounts of the instant invention , which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of aluminum, iron, oxygen, nitrogen and carbon from the amounts disclosed by Bania et al. (‘412) because Bania et al. (‘412) discloses the same utility throughout the disclosed ranges. 
In regard to claim 8, Bania et al. (‘412) discloses making a rod (column 2). However, merely changing shape from a rod to a bar would not patently distinguish from Bania et al. (‘412) in view of Harris et al. (‘864). MPEP 2144.04 (IV)(B).
In regard to claim 9, Bania et al. (‘412) discloses up to 0.25 weight percent oxygen (column 1). 
In regard to claims 26-27, Bania et al. (‘412) discloses up to 0.25 weight percent oxygen (column 1). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bania et al. (US 4,943,412) as applied to claim 5, and further in view of Harris et al. (US 2,893,864). 
In regard to claim 6, Bania et al. (‘412) discloses high performance Ti-6Al-4V alloys having compositions relative to that of the instant invention as set forth below (abstract, column 1, claim 1 and Table III). 
Element
Instant Claim 
(weight percent)
Bania et al. (‘412)
(weight percent)
Overlap
Al
6.0 – 6.5 
 6  
6.0 
V
-
4  
4
Fe
0.15 – 0.25 
0 – 0.3   
0.15 – 0.25 
O
0 – 0.10 
0 – 0.25
0 – 0.10  
N
0.01 – 0.03 
0.014, 0.021
0.014, 0.021
C
0.04 – 0.08 
0.03 – 0.08 
0.04 – 0.08 
Ti
Balance
Balance
Balance


The Examiner notes that the amounts of aluminum, iron, oxygen, nitrogen and carbon for the titanium base alloys as disclosed by Bania et al. (‘412) overlap the amounts of the instant invention , which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of aluminum, iron, oxygen, nitrogen and carbon from the amounts disclosed by Bania et al. (‘412) because Bania et al. (‘412) discloses the same utility throughout the disclosed ranges. 
With respect to the claimed range of nitrogen, Bania et al. (‘412) does not specify wherein the amount would be 0.01 to 0.03 weight percent. 
	Harris et al. (‘864) discloses wherein nitrogen would be added in an amount of 0.02 to 0.2 weight percent in order to improve the room temperature tensile strength (column 5 and claim 12). 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to add 0.02 to 0.2 weight percent nitrogen, as disclosed by Harris et al. (‘864), to the Ti-6Al-4V alloys, as disclosed by Bania et al. (‘412), in order to improve the room temperature tensile strength, as disclosed by Harris et al. (‘864) (column 5 and claim 12). 

	Claims 1-2, 4 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Bania et al. (US 4,943,412) in view Harris et al. (US 2,893,864).
In regard to claim 1, Bania et al. (‘412) discloses high performance Ti-6Al-4V alloys having compositions relative to that of the instant invention as set forth below (abstract, column 1, claim 1 and Table III). 
Element
Instant Claim 
(weight percent)
Bania et al. (‘412)
(weight percent)
Overlap
Al
6.0 – 6.5 
 6  
6.0 
V
4.0 – 4.5 
4  
4
Fe
0.15 – 0.25 
0 – 0.3   
0.15 – 0.25 
O
0 – 0.10 
0 – 0.25
0 – 0.10  
Element
Instant Claim 
(weight percent)
Bania et al. (‘412)
(weight percent)
Overlap
N
0.01 – 0.03 
0.014, 0.021
0.014, 0.021
C
0.04 – 0.08 
0.03 – 0.08 
0.04 – 0.08 
H
0 – 0.0125 
-
0 
Other elements
0 – 0.1 
0.04 – 0.10 (Si)
0.04 – 0.10 
Other elements, total
0 – 0.4 
-
0
Ti
Balance
Balance
Balance


The Examiner notes that the amounts of aluminum, vanadium, iron, oxygen, carbon, hydrogen, other elements and other total elements disclosed by Bania et al. (‘412) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of aluminum, vanadium, iron, oxygen, carbon, hydrogen, other elements and other total elements from the amounts disclosed by Bania et al. (‘412) because Bania et al. (‘412) discloses the same utility throughout the disclosed ranges. 
	With respect to the claimed range of nitrogen, Bania et al. (‘412) does not specify wherein the amount would be 0.01 to 0.03 weight percent. 
	Harris et al. (‘864) discloses wherein nitrogen would be added in an amount of 0.02 to 0.2 weight percent in order to improve the room temperature tensile strength (column 5 and claim 12). 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to add 0.02 to 0.2 weight percent nitrogen, as disclosed by Harris et al. (‘864), to the Ti-6Al-4V alloys, as disclosed by Bania et al. (‘412), in order to improve the room temperature tensile strength, as disclosed by Harris et al. (‘864) (column 5 and claim 12). 
With respect to the recitation “wherein the Ti-6Al-4V Grade 23+ titanium alloy has the same or greater strength as a Ti-6Al-4V Grade 23 titanium alloy not having the combination of the Aluminum, Iron, Nitrogen, and Carbon within the above ranges, and the Ti-6Al-4V Grade 23+ titanium alloy has the same or less Oxygen wt% than the Ti-6Al-4V Grade 23 titanium alloy” in claim 1, Bania et al. (‘412) in 
	In regard to claim 2, Bania et al. (‘412) discloses up to 0.25 weight percent oxygen (column 1). 
	In regard to claim 4, Bania et al. (‘412) discloses making a rod (column 2). However, merely changing shape from a rod to a bar would not patently distinguish from Bania et al. (‘412) in view of Harris et al. (‘864). MPEP 2144.04 (IV)(B). 
In regard to claims 24-25, Bania et al. (‘412) discloses up to 0.25 weight percent oxygen (column 1). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bania et al. (US 4,943,412) in view Harris et al. (US 2,893,864) as applied to claim 1, and further in view of Rawal et al. (Additive Manufacturing of Ti-6Al-4V Alloy Components for Spacecraft Applications). 
In regard to claim 3, Bania et al. (‘412) in view of Harris et al. (‘864) discloses making titanium alloys buttons (column 2), but Bania et al. (‘412) in view of Harris et al. (‘864) does not specify wherein the titanium alloys would be made from powder.
Rawal et al. discloses wherein machining parts would result in scrap as high as 80% to 90% whereas additive manufacturing from powder would provide for minimal machining and low scrap rates (<10%) (Introduction). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the production of the titanium alloys, as disclosed by Bania et al. (‘412) in view of Harris et al. (‘864), by using an additive manufacturing process, as disclosed by Rawal et al., in order to provide the advantage of minimal machining and low scrap rates, as disclosed by Rawal et al. (Introduction). 

7 is rejected under 35 U.S.C. 103 as being unpatentable over Bania et al. (US 4,943,412) as applied to claim 5, and further in view of Rawal et al. (Additive Manufacturing of Ti-6Al-4V Alloy Components for Spacecraft Applications). 
In regard to claim 7, Bania et al. (‘412) discloses making titanium alloys buttons (column 2), but Bania et al. (‘412) does not specify wherein the titanium alloys would be made from powder.
Rawal et al. discloses wherein machining parts would result in scrap as high as 80% to 90% whereas additive manufacturing from powder would provide for minimal machining and low scrap rates (<10%) (Introduction). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the production of the titanium alloys, as disclosed by Bania et al. (‘412), by using an additive manufacturing process, as disclosed by Rawal et al., in order to provide the advantage of minimal machining and low scrap rates, as disclosed by Rawal et al. (Introduction). 

Response to Arguments
Applicant's arguments filed May 26, 2021 have been fully considered but they are not persuasive. 
First, the Applicant primarily argues that claim 1 is clear and not indefinite because the term “Ti-6Al-4V” does not require the aluminum content to be exactly 6% or the vanadium content to be exactly 4% and there is an industry standard definition of what constitutes Ti-6Al-4V Grade 23 alloy; the aluminum and vanadium contents recited in claim 1 are within the general specification of Ti-6Al-4V Grade 23 alloy as defined according to ASTM B348 and therefore properly referred to as a Ti-6Al-4V alloy. 
In response, the Examiner notes that claim 1 recites a “Ti-6Al-4V Grade 23+ titanium alloy”, but then recites ranges of aluminum 6.0 to 6.5 weight percent and 4.0 to 4.5 weight percent and thus it is 
	Second, the Applicant primarily argues that Chakrabarti et al. (‘624) does not teach or suggest the claimed alloys having the recited strength profile and the typical approach to improve titanium alloy strength is to increase oxygen level close to the upper limit, but by controlling the contents of aluminum, iron, nitrogen and carbon, the claimed titanium alloys can have similar or greater strength compared to Ti-6Al-4V Grade 23 alloys having the same or higher oxygen level. 
	In response, the Examiner notes that Chakrabarti et al. (‘624) discloses substantially similar amounts of aluminum, vanadium, iron, oxygen, nitrogen, carbon, hydrogen and other elements and therefore alloys having similar or greater strength compared to Ti-6Al-4V Grade 23 alloys would be expected. MPEP 2112.01 I. 
	Third, the Applicant primarily argues that the comparative data shows that the claimed titanium alloys have superior properties as compared to conventional Grade 23 alloys and thus can be advantageously used in 3-D printing and these superior properties are related to the claimed composition itself, not merely the use of the claimed composition. 
	In response, the Examiner notes that the intended use of a composition cannot be the basis for patentability since the basis for patentability of a composition must be based on the composition itself. 

In response, the Examiner notes that Rawal displays a motivation of using additive manufacturing over other methods in order to provide a higher efficiency of using materials and the rejection is based on combination of Rawal and Chakrabarti et al. (‘624) and one cannot demonstrate non-obviousness by attacking the references individually. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Fifth, the Applicant primarily argues that Bania (‘412) does not teach or suggest the claimed titanium alloy composition having less than or equal to 0.10 wt% oxygen, having the same or greater strength as a Ti-6Al-4V Grade 23 titanium alloy, as recited in claim 5; Bania (‘412) is concerned with improving strength of an alpha-beta titanium-base alloy by using a combination of silicon and boron; Bania (‘412) does not disclose or suggest controlling the contents of aluminum, iron, nitrogen and carbon to achieve a Ti-6Al-4V alloy having similar or higher strength compared to Ti-6Al-4V Grade 23 alloys having the same or higher oxygen level; and the exemplified alloys in Bania (‘412) all contain a high oxygen content, at least 0.15%, which is beyond the range of oxygen content recited in claim 5 of the present application. 
In response, the Examiner notes that the broad disclosure of Bania (‘412) teaches up to 0.25 weight percent oxygen (abstract and column 1). The Examiner notes that Bania (‘412) discloses substantially similar amounts of aluminum, vanadium, iron, oxygen, nitrogen, carbon, hydrogen and other elements and therefore alloys having similar or greater strength compared to Ti-6Al-4V Grade 23 alloys would be expected. MPEP 2112.01 I. If Bania (‘412) can be said to control the silicon and boron content, Bania (‘412) can also be said to control the contents of the other elements since each of these disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). MPEP 2123 II. 
	Sixth, the Applicant primarily argues that the nitrogen content in Bania (‘412) is not within the claimed range. 
	In response, Bania (‘412) provides nitrogen contents in Tables that are substantially similar to the amounts described in the claims, but Harris (‘864) provides a motivation for supplying such nitrogen in the claimed alloys. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938.  The examiner can normally be reached on Monday thru Friday 7:30 am to 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSEE R ROE/Primary Examiner, Art Unit 1796